Citation Nr: 1807698	
Decision Date: 02/06/18    Archive Date: 02/14/18

DOCKET NO.  11-02 761A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent prior to June 20, 2011, and to a rating in excess of 10 percent beginning August 1, 2011, for right knee Osgood-Schlatter's disease, with osteoarthritis and degenerative tear of the posterior horn of the medial meniscus.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to February 23, 2015. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Kuczynski, Associate Counsel 


INTRODUCTION

The Veteran had active military service from September 1972 to September 1992.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

A review of the record shows that in July 2012, the Veteran was assigned a temporary total rating for his right knee disability due to the need for surgical convalescence.  That does not constitute a full grant of the benefit sought on appeal.  However, the Board has limited its consideration accordingly.  

In December 2015, the Veteran testified at a videoconference hearing before a Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.  However, the Veterans Law Judge who presided over that hearing is no longer with the Board.  In an October 2017 letter, the Veteran was notified of that fact and informed of his right to present testimony at a new hearing before a current member of the Board.  To date, the Veteran has not requested that he be afforded another hearing.  Therefore, there is no bar to proceeding with a decision in this appeal.     

This case was previously before the Board, most recently in February 2017, at which time the issues currently on appeal were remanded for additional development.  The case has now been returned to the Board for further appellate action.  

The issues of entitlement to an increased rating for a right knee disability and of entitlement to a TDIU prior to December 3, 2010, are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Beginning December 3, 2010, the Veteran has been rated at least 70 percent with disabilities combinable to at least 40 percent.  

2.  The Veteran is unable to obtain and maintain substantially gainful employment due to service-connected disabilities.


CONCLUSION OF LAW

The criteria for a TDIU have been met beginning December 3, 2010.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran has asserted that he is unable to obtain and maintain substantially gainful employment as a result of his service-connected disabilities.  

A review of the record shows that the Veteran last worked in 2008, at which time he stopped working as a result of the symptoms of his service-connected disabilities.  It was noted that the Veteran had worked for many years in the construction field and he had a high school education.  

At an April 2010 VA examination, the Veteran reported that he experienced significant knee pain that made it difficult to stand or walk for prolonged periods.  The examiner reported that the Veteran's bilateral knee disabilities would have a significant impact on his ability to work in that he had decreased mobility and decreased strength in his lower extremities.  

At a January 2011 VA audiology evaluation, it was noted that while the Veteran's bilateral hearing loss disability and tinnitus did not impact his ability to work, his bilateral hearing loss and tinnitus caused difficulty in following conversations, which lead to irritation and resulted in him getting into arguments with people.  

At a February 2015 VA psychiatric examination, it was noted that the Veteran's depression caused him to have decreased interest, decreased energy, and difficulty concentrating.  

Based on the subjective report of the Veteran and the objective findings in the various VA examinations, the Board finds that the Veteran's orthopedic disabilities in particular significantly impact his ability to function in an occupational setting.  They result in constant pain and they limit his ability to stand or walk for prolonged periods.  Additionally, the Veteran's depression, hearing loss, and tinnitus also impact his ability to work, although in a less significant way.

In light of the Veteran's occupational background and the functional limitations described, the Board finds that he is unable to obtain and maintain substantially gainful employment in accordance with his background and education level as a result of his various service-connected disabilities.  Accordingly, resolving reasonable doubt in favor of the Veteran, the Board finds that entitlement to TDIU is warranted.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a TDIU beginning December 3, 2010, is granted.



REMAND

The Board finds that additional development is required before the remaining claims on appeal are decided.  

A review of the record shows that the Veteran was last afforded a VA examination of his right knee in March 2017.  At that time, it was specifically noted that the Veteran did not experience flare-ups of his right knee disability.  The Board finds that finding to be inconsistent with the other evidence of record.  In this regard, the Veteran has consistently reported that he experiences painful flare-ups of his right knee disability on a regular basis. 

The Board notes that prior to December 3, 2010, the Veteran did not meet the schedular criteria for entitlement to a TDIU.  However, in the even that he is awarded an increased rating for his right knee disability prior to December 3, 2010, the Veteran may in fact meet the schedular criteria.  Therefore, the Board finds that the Veteran's claim for TDIU is inextricably intertwined with the claim of entitlement to in increased rating for the Veteran's right knee disability.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Additionally, current treatment records should be identified and obtained before a decision is made in the appeal.

Accordingly, the case is REMANDED for the following action:

1. Identify and obtain any pertinent, outstanding VA and private treatment records and associate them with the claims file.

2.  Then, schedule the Veteran for an appropriate VA examination to determine the current level of severity of all impairment resulting from his service-connected right knee disability.  The claims file must be made available to, and reviewed by the examiner.  All indicated studies should be performed. 

The examiner should provide all information required for rating purposes, to specifically include range of motion in active motion, passive motion, weight bearing, and non-weight bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  The examiner must report whether there is a lack of normal endurance or functional loss due to pain and pain on use, including that experienced during flare ups; and whether there is weakened movement, excess fatigability, incoordination.

The examiner should also ask the Veteran to identify the severity, frequency, duration, precipitating and alleviating factors, and extent of functional impairment resulting from flare-ups.  The examiner should identify the extent of the Veteran's functional loss during flare-ups and offer range of motion estimates based on that information.  

If the examiner cannot provide any of the requested findings without resorting to speculation, the examiner must state why that is so and provide a detailed rationale as to the reason why the requested findings could not be provided. 

3. Confirm that the VA examination reports and all opinions provided comport with this remand and undertake any other development found to be warranted.

4. Then, readjudicate the issues on appeal.  If a decision is adverse to the Veteran, issue a supplemental statement of the case and allow for appropriate time for response.  Then, return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


